Martlv, J.
delivered the opinion of r Court, The defendant, sued as endorser of several notes of hand pleaded, that he was induced to endorse them by the fraud of the plaintiff; the case was submitted to ajury who found the fraud, and the plaintiff appealed.
His appeal was returned to the last term of th¿s court and the case was remanded on a *238technical objection of his; vol. 5, 73. A second jury has found the fraud; and on a close examination of the evidence, we are unable to dhoover any ground on which the verdict of the jury should be disturbed. Questions of fraud are peculiarly of the province of the jury.
Simon for the plaintiff, Hrownson for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court he affirmed with costs.